Citation Nr: 0902148	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  08-20 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of right hand 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nancy Snyder


INTRODUCTION

The veteran had active service from February 1971 to June 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since 2005 the veteran has received treatment for right hand 
numbness and tingling, for which he is diagnosed with cubital 
tunnel syndrome.  See August, September, and December 2005 VA 
treatment records.  The veteran contends that the cubital 
tunnel syndrome is a residual of a July 1971 motor vehicle 
accident; he reports that he has had problems with his hand 
since that time.  See, e.g., October 2008 hearing transcript.  

Service medical records indicate that the veteran was 
involved in a motor vehicle accident in July 1971.  The 
corresponding treatment records indicate that the veteran 
only reported having left shoulder pain, but the records also 
include a finding of a contusion over the right scapula.  
Subsequent service medical records indicate that the veteran 
failed to appear for scheduled appointments in August and 
September 1971.  

Initially the Board notes that a review of the record 
indicates that there are outstanding VA treatment records.  
See October 2008 hearing transcript.  These records should be 
obtained.  Additionally, the Board notes that the evidence 
does not contain an accident report for the July 1971 
accident.  Such a report could provide additional information 
on the nature of the injuries sustained by the veteran as a 
result of the accident.  Thus, the Board finds that, provided 
an accident report was prepared, it should be requested.  
Finally, the Board finds that a VA examination should be 
conducted and an opinion obtained to determine whether the 
veteran's cubital tunnel syndrome is related to the in-
service accident.  See 
38 U.S.C.A. § 5103A(d).  The Board notes that the evidence 
does not indicate any treatment for a right hand disorder 
prior to 2005.  The evidence does indicate that the veteran 
was involved in a motor vehicle accident in service, however, 
and the veteran is competent to report a history of right 
hand problems.  The Board finds that this evidence is 
sufficiently probative to necessitate an examination and 
opinion.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain all outstanding 
VA treatment records dating from June 
2006, forward.  

2.  The AMC should ask the veteran to 
provide more information about the in-
service motor vehicle accident, namely 
whether an accident report was prepared.  
If the veteran reports that such a report 
was prepared by military police, the AMC 
should request the record from the 
appropriate source.  

3.  The AMC should then schedule the 
veteran for a VA examination to determine 
the nature and etiology of the veteran's 
right hand disorder.  For any diagnosed 
disorder, the examiner should state 
whether it is at least as likely as not 
(i.e. to at least a 50-50 degree of 
probability) that the right hand disorder 
is etiologically related to service, 
specifically the July 1971 motor vehicle 
accident.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination and this fact should 
be acknowledged in the report.

4.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


